Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 11/4/2021 is acknowledged.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 3, 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang.
(20200028025).

    PNG
    media_image1.png
    291
    372
    media_image1.png
    Greyscale

Regarding claim 1, Yang teaches a display panel comprising: 
a substrate (10); 
anode (15) that are two-dimensionally disposed on or above the substrate;
light-emitting layers (30; par. 62 teaches 30 cam be composed of multiple layers) that are disposed on or above the anodes in correspondence with the respective anodes; 
an intermediate layer (35; par. 60) that is disposed on or above the light-emitting layers and includes a fluoride of a first metal selected from alkali metals or alkaline earth metals (par. 60); 
a functional layer (40; par. 61) that is disposed on the intermediate layer and includes a second metal selected from alkaline earth metals or rare earth metals (par. 61); 
45) that is disposed on or above the functional layer; 
a blocking layer (160) that is disposed on or above the cathode and includes a fluoride of a third metal selected from alkali metals or alkaline earth metals (par. 131 teaches that this layer can be an organometallic, such as 8-Quinolinolato Lithium, which is a compound of transition metal, such as AlF.sub.3 ); and 
a sealing layer (fig. 6: 165; encapsulation) that is disposed on or above the blocking layer. 
Yang teaches a singular anode, as seen in fig. 1 and does not teach plural “anodes” as recited in claim 1.  Please note that it would have been obvious to a PHOSITA to have plural emitting structures (i.e. arrays) as seen in fig. 1, since having just one would not be cost effective and would decrease the device’s emitting capabilities.  
Please note that multiple embodiments of prior art are used above. It would have been obvious to a PHOSITA, at the time said invention was made to utilize these embodiments in combination since are related to similar fields of endeavor.
It should be noted that Yang does not teach the exact blocking layer structure mentioned in claim 1.  However, Yang does teach a layer have the same components and serving as a functional equivalent. It has been found that when the prior art element performs the identical function specified in the claim in substantially the same way, and produces substantially the same results as the corresponding element disclosed in the specification, it can be asserted that a PHOSITA at the time said invention was made would have recognized the interchangeability of the element shown in the prior art for the corresponding element disclosed in the specification.

Regarding claim 6, Yang teaches an display panel of claim 1, wherein the second metal is a rare earth metal (par. 61). 
Regarding claim 7, Yang teaches an display panel of claim 6, wherein the rare earth metal is ytterbium (Yb (par. 61)). 
Regarding claim 8, Yang teaches an display panel of claim 6, wherein the functional layer is a single layer of the rare earth metal (par. 61). 
Allowable Subject Matter

Claims 19-22 allowed.

Claims 2, 4 and 5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 9 (please note dependencies) is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-14 are a objected to based on their dependency.

Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15-18 are objected to based on their dependency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB E HENRY whose telephone number is (571)270-5370. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CALEB E HENRY/Primary Examiner, Art Unit 2894